Citation Nr: 0604979	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-44 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDING OF FACT

The veteran currently has post-traumatic stress disorder 
(PTSD), diagnosed in accordance with 38 C.F.R. § 4.125(a), 
and it is associated with a reported stressor that has been 
verified to have occurred during his period of military 
service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's active service included a tour of duty in the 
Republic of Vietnam from April 1967 to March 1968.  The 
available service personnel records, however, provide no 
evidence that the veteran engaged in combat.  The veteran's 
statements, as confirmed by other evidence of record, 
establish he was attached to the 588th Combat Engineers, "C" 
Company, which supported the 25th Infantry Division.  The 
veteran's duties involved a variety of activities, such as 
truck driving, mine sweeping, construction, and perimeter 
security.  He has reported that during these activities, he 
routinely experienced incoming rounds from small firearms, 
rockets, and mortars.  On occasion, he saw severely wounded 
personnel and casualties.  He contends that these incidents, 
among other things, were stressful events that eventually 
caused his PTSD.

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the criteria of Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  

In the present case, the evidence associated with the claims 
file establishes the presence of all three elements set forth 
above, allowing for a grant of service connection.  First, 
the medical evidence includes a September 2001 VA examination 
report in which a PTSD diagnosis was rendered in conformance 
with the criteria of the DSM-IV.

The Board notes that the record does not reflect that the 
veteran was awarded the Combat Infantryman Badge, Purple 
Heart, or other decorations that would allow his 
participation in combat to be presumed.  Therefore, the Board 
must analyze the evidence of record to determine whether or 
not the veteran engaged in combat.  See 38 U.S.C.A. § 1154.

In several written statements and hearing testimony, the 
veteran reported a number of stressors in addition to 
receiving incoming fire during his work activities, and many 
of these are either too vague to research or unsubstantiated 
by the service department.  Regardless, the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly the 
U.S. Armed Services Center for Unit Records Research) noted 
in its October 2004 research summary that the veteran's 
assigned battalion participated and joined the security 
elements of the 25th Infantry Division at Dau Tieng during 
the veteran's tenure.  Additionally, the veteran's battalion 
was stationed in Tay Ninh, where records establish the 
battalion sustained 54 wounded-in-actions from May to October 
1967.  An operational report also documents a rocket attack 
from enemy forces in November 1967.  Although this 
information does not specifically establish that the veteran 
himself was a participant in any of the attacks, the Court 
has expressly rejected the notion that specific evidence that 
a veteran was actually with his unit at the time of an attack 
is required to verify that attack as a PTSD stressor.  See 
Pentecost v. Principi, 16, Vet. App. 124 (2002).  Thus, the 
JSRRC report is sufficient corroboration of an in-service 
stressor and satisfies that element of a PTSD claim.

The final element to consider is whether the medical evidence 
contains an etiological opinion linking the veteran's 
currently diagnosed PTSD to the established in- service 
stressor event.  Here, such an opinion is found in the 
September 2001 VA examination report, which appears to be 
based in large part on the stress of a near injury from a 
mortar round and the stress of witnessing severely wounded 
personnel.

The evidence in this case is so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule, and the 
claim is granted.  

The granting of the claim obviates the need for further 
development pursuant to VA's duty to notify and assist.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


